Title: To John Adams from William Hunt, 11 March 1799
From: Hunt, William
To: Adams, John



Sir
Watertown March 11th 1799

Impressed with lively emotions of gratitude, for the nomination of my Son Charles as an Ensign in the Army of the United States;  I could wish, if possible, to have him transposed to one of the perminent Regiments, if at any time the goverment should see fit to disband the new raised troops, that his remaining in service may be more sure, as he is desireous of the Army.
I hope that I shall not obtrude too much upon National favor, if I earnestly call your attention to one other of my Sons (viz) Thomas Hunt, a youth of fourteen years of age, remarkably healthy, has been continually at School and may be well fited to enter College at our next commencement.
At his time of life no one can recommend him but myself. I wish him to be registered as a midshipman on board the Frigate building at Portsmouth, with the same commander, where Judge Dana’s son has an appointment. I am led from the Judge’s information to solicit the brevet or warrant for the purpose
I am with sentiments of great respect & / Esteem your Excellencies most humble / Servt

William Hunt